Citation Nr: 0621573	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-39 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for a left hip disorder.



REPRESENTATION

Appellant represented by:	Maine Veterans' Services



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1993 to May 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Offices (ROs) in 
Philadelphia, Pennsylvania, and Boston, Massachusetts.  The 
Boston RO has jurisdiction of the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Board finds that additional development is warranted with 
respect to the veteran's claim.

The Board notes that service medical records indicate the 
veteran had at least one complaint of hip pain noted in 
August 2000.  A June 2004 VA examination report states that 
x-rays suggest moderately advanced osteoarthritis in the 
veteran's left hip as well as avascular necrosis (AVN).  The 
osteoarthritis was characterized as unusual in a woman the 
age of the veteran.  The x-ray report does not reflect 
features of AVN.  The AVN was first suggested in October and 
November 2002, approximately one and one-half years after her 
discharge from service.  The examination report notes the 
veteran's subjective history, but does not suggest an 
etiology for the disorder.  As the veteran's original service 
medical records were not obtained until after the VA 
examination, the examining physician was not able to review 
the complete claims file.  Thus, this matter will be referred 
back to the examiner for clarification.

The RO previously granted service connection for recurrent 
low back strain with degenerative arthritis, for 
patellofemoral syndrome of the left knee associated with 
status post right knee arthroscopy with removal of loose 
body, for status post right knee arthroscopy with removal of 
loose body, and for certain scars.

Additionally, the claims file also contains a March 2006 
private medical record received after this appeal was 
certified to the Board, but without the veteran's waiver of 
consideration by the agency of original jurisdiction.  See 
38 C.F.R. § 20.1304(c) (2005).  In view of this remand, the 
RO should consider this new evidence received by the Board in 
readjudicating the veteran's claim.

Finally, while the case was undergoing development, 
additional judicial guidance concerning notice has been 
provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  RO will have an opportunity to provide any 
additional notice as to this matter.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran with 
an opportunity to identify any recent 
medical treatment for which records may 
not be on file.  As needed, her assistance 
in obtaining pertinent records should be 
requested.  Attempts made to obtain 
pertinent records should be documented in 
the claims file.  If records are not 
obtained, documentation of the attempts to 
obtain the records should be evidenced.  
In addition, appropriate needed notice 
pursuant to Dingess, supra, should be 
provided as needed.

2.  Then, after all treatment records are 
associated with the claims file, the RO 
should arrange for the examiner who 
conducted the June 2004 VA examination to 
review the veteran's VA claims folder and 
provide a further opinion, with supporting 
rationale, as to whether the veteran's 
left hip disorder is due to service or any 
occurrence therein.  If that examiner is 
unavailable, a similarly situated examiner 
should be asked to supply the opinion.  In 
particular, the examiner should 
discuss/explain whether it is as likely as 
not that the veteran's August 2000 
complaint of hip pain while in service 
indicated an early onset of AVN or 
arthritis in her left hip.  In addition, 
the examiner should discuss/explain 
whether it is as likely as not that the 
veteran's current osteoarthritis in the 
left hip is related to her service-
connected recurrent low back strain with 
degenerative arthritis.  That is, does she 
have systemic degenerative arthritis, or 
traumatic arthritis to the back unrelated 
to the arthritis of the hip.  The examiner 
is requested to offer the medical basis 
for all his or her opinions.  As 
indicated, the rationale for those 
opinions should be set out.  If the 
examiner believes that physical 
examination and/or diagnostic testing of 
the veteran is necessary, such should be 
scheduled.  A report should be prepared 
and associated with the veteran's VA 
claims folder.

3.  Thereafter, the RO should readjudicate 
the veteran's claim for service connection 
for a left hip disorder.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, and a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal since the 
March 2005 SSOC.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  VA will notify the veteran, if further 
action is required on her part.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


